        Case 4:20-cv-00494-CKJ Document 11 Filed 02/11/21 Page 1 of 4



 1   Jennifer Ann Filipiak (Ill. Bar No. 6315340)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   (630) 575-8180 (phone)
     (630) 575-8188 (fax)
 5   Email: jmclaughlin@sulaimanlaw.com
     Attorney for the Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF ARIZONA
 8
                                                          Case No. 4:20-cv-00494-CKJ
 9    Pete C. Taylor,
                                                          MOTION FOR LEAVE TO FILE FIRST
10    Plaintiff,                                          AMENDED COMPLAINT
11            v.
12
      IC System, Inc.,
13
      Defendant.
14

15
             NOW COMES Plaintiff PETE C. TAYLOR (“Plaintiff”), by and through her undersigned
16
     counsel, and pursuant to Fed. R. Civ. P. 15(a)(2), bringing this Motion for Leave to File First
17
     Amended Complaint, and in support thereof, stating as follows:
18
             1.     On October 7, 2020, Plaintiff filed a pro se complaint in the Superior Court of
19

20   Arizona in Cochise County against Defendant IC System, Inc. (“Defendant”) seeking redress under

21   various consumer protection statutes.
22           2.     Plaintiff’s claims arise from Defendant’s alleged abusive debt collection practices.
23
     Specifically, Plaintiff alleges that Defendant falsely reported a debt owed by a third party as
24
     belonging to Plaintiff to the credit reporting agencies in an effort to compel payment on the debt.
25
             3.     On November 9, 2020, Defendant removed the case to the United States District
26

27   Court of Arizona. [Dkt. 1]

28           4.     On November 16, 2020, Defendant filed an answer to Plaintiff’s complaint. [Dkt. 8]


                                                      1
         Case 4:20-cv-00494-CKJ Document 11 Filed 02/11/21 Page 2 of 4



 1           5.       On January 8, 2021, the Court set a case management conference for February 23,
 2   2021. [Dkt. 10]
 3
             6.       Since the filing of the initial complaint in state court, Plaintiff has retained counsel.
 4
             7.       Now that Plaintiff is represented by counsel, Plaintiff is seeking leave to amend his
 5
     complaint. See attached Exhibit A, a true and correct copy of Plaintiff’s proposed First Amended
 6

 7   Complaint.1

 8           8.       Pursuant to Fed. R. Civ. P. 15(a)(2), a court should freely give a party leave to amend

 9   its pleading when justice requires.
10
             9.        “Rule 15(a) declares that leave to amend ‘shall be freely given when justice so
11
     requires’; this mandate is to be heeded. If the underlying facts or circumstances relied upon by a
12
     plaintiff may be a proper subject of relief, he ought to be afforded an opportunity to test his claim
13
     on the merits. In the absence of any apparent or declared reason--such as undue delay, bad faith or
14

15   dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendment,

16   futility of amendment, etc.--the leave sought should, as the rules require, be ‘freely given.’” Foman
17   v. Davis, 371 U.S. 178, 182 (1962) (emphasis added).
18
             10.      Here, no good cause exists to deny Plaintiff’s request to amend his complaint.
19
             11.      Specifically, the amendment would not unduly prejudice Defendant because this
20
     litigation is in its early stages.
21

22           12.      Moreover, the amendment will not impact any deadlines previously set by the Court.

23           13.      Accordingly, the interests of justice dictate that Plaintiff should be afforded the

24   opportunity to amend his complaint.
25

26
     1
       Plaintiff is cognizant of Local Rule 15.1(a) which requires that the proposed amended pleading mark the
27   deviations from the original pleading. Plaintiff was unable to comply with this requirement because the
     original pleading was submitted as a non-electronic handwritten document. Accordingly, it was not possible
28   for Plaintiff to comply with Local Rule 15.1(a).


                                                         2
        Case 4:20-cv-00494-CKJ Document 11 Filed 02/11/21 Page 3 of 4



 1          14.     Plaintiff seeks to amend his complaint in good faith and this is Plaintiff’s first
 2   request to amend his complaint.
 3
            WHEREFORE, Plaintiff respectfully requests this Honorable Court to enter an order
 4
     granting Plaintiff leave to file his First Amended Complaint and grant any further relief the Court
 5
     deems just and proper.
 6
        Dated: February 11, 2021                                 Respectfully submitted,
 7

 8                                                               /s/ Jennifer Ann Filipiak
                                                                 Jennifer Ann Filipiak, Esq.
 9                                                               Counsel for Plaintiff
                                                                 Sulaiman Law Group, Ltd.
10                                                               2500 S. Highland Ave., Ste. 200
                                                                 Lombard, IL 60148
11                                                               Phone (630)575-8180
                                                                 jmclaughlin@sulaimanlaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
       Case 4:20-cv-00494-CKJ Document 11 Filed 02/11/21 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2          I, Jennifer Ann Filipiak, certify that on February 11, 2021, I caused the foregoing to be

 3   served upon counsel of record through operation of the Court’s Case Management/Electronic Case
 4
     File (CM/ECF) system.
 5

 6

 7                                                             /s/ Jennifer Ann Filipiak

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    4
